Hill, J.
1. Where a motion for a new trial was filed and an order granted thereon allowing the movant until a fixed day in vacation to amend the motion and to prepare, perfect, and file a brief of the evidence, and on the day fixed no brief of the evidence was presented to the court, the motion was a mere nullity and the result is the same as if none had ever been made. Baker v. Johnson, 99 Ga. 374 (27 S. E. 706) ; Moxley v. Ga. Ry. & Electric Co., 122 Ga. 493 (50 S. E. 339); Smith v. State, 22 Ga. App. 616 (97 S. E. 96).
2, Where the final judgment was rendered against the defendants on January 29, 1920, a petition for certiorari presented on April 5, 1920, this being more than thirty days after the final determination of the case, was properly dismissed and overruled by the judge of the superior court, although he had previously sanctioned the application for the writ. Park’s Ann. Code, § 5188.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.